Citation Nr: 1102290	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-39 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1951 to April 1954, 
and from July 1954 to July 1957.
 
This matter is on appeal from a March 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas. 

The appellant testified before the undersigned Veterans Law Judge 
in August 2009.  A transcript of the hearing is of record.  
Further, the Board received additional evidence from the 
appellant subsequent to the hearing.  She also submitted a waiver 
of initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision. 38 C.F.R. § 20.1304 
(2010).

In April 2010, the Board granted a motion to advance this case on 
the docket.  38 C.F.R. § 20.900(c) (2010).  

In June 2010, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2010). The requested opinion has been provided and 
has been associated with the Veteran's VA claims folder. The VHA 
opinion has been provided to the appellant and her 
representative.  The appellant was afforded 60 days to provide 
additional argument or evidence.  Additional argument was 
received from the appellant, via her representative, in October 
2010.

FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in 
September 2007 at the age of 77 years from a myocardial 
infarction; contributing causes of death included coronary artery 
disease, hypertension and hypercholesterolemia.  

2.  At the time of his death, the Veteran was service-connected a 
right knee disability (60 percent) and a lumbar spine disability 
(20 percent), however, neither disability was an underlying cause 
to his death.
 
3.  A history of myocardial infarctions, coronary artery disease, 
and hypercholesterolemia were not shown during active duty 
service or for many years thereafter, and are unrelated to 
service or to a service-connected disability.

4.  Hypertension was not shown during active duty service, within 
a year of leaving active duty service or for many years 
thereafter, and is unrelated to service or to a service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010).



(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the appellant 
in November 2008 that fully addressed all notice elements.  The 
letter informed her of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence.  Therefore, she was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claim was readjudicated, and a 
statement of the case was issued in December 2008.  

The Board notes that the November 2008 notice letter did not 
satisfy the requirements of Hupp, nor was there a discussion of 
establishing service connection for the cause of death on a 
secondary basis.  However, the Board notes that the appellant has 
actual knowledge of the disabilities for which the Veteran was 
granted service connection and those for which he was not 
service-connected as well as the basic tenets for establishing 
service connection for cause of death.  See Dalton v. Nicholson, 
21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was 
not prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the RO).  

Specifically, the appellant's representative submitted a 
statement in July 2009, in which the Veteran's service-connected 
disabilities were enumerated.  Moreover, in that letter, the 
representative specifically cited 38 C.F.R. § 3.312, which 
details the relevant regulations pertaining to establishing 
service connection for the cause of death.  Additionally, at her 
hearing before the Board in August 2009, the appellant 
demonstrated that she had actual knowledge of the Veteran's 
service-connected disabilities.  See Hearing Transcript (T.) at 
3-4.  She also indicated her understanding of how service 
connection for the cause of the Veteran's death may be linked to 
a service-connected disability (T. at 11).  

Thus, the Board determines that the noted deficiencies in the 
November 2008 letter did not result in prejudice to the 
appellant, as it has been established that she fully understood 
these elements through her own testimony and the statements of 
her representative.  Accordingly, remanding the case for 
additional notice would merely serve to unnecessarily delay 
adjudication of the claim.  Therefore, adequate notice was 
provided to the appellant, and there has been compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran and appellant 
have both submitted private treatment records.  Significantly, 
neither the appellant nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  

Next, in August 2009, the appellant was provided an opportunity 
to set forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the U.S. Court of Appeals for Veterans Claims 
recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO 
Decision Review Officer or Veterans Law Judge who chairs a 
hearing to fulfill two duties:  (1) the duty to fully explain the 
issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.

Here, during the August 2009 hearing, the undersigned Veterans 
Law Judge identified the single issue on appeal (T. at 2).  Also, 
the appellant's representative established her knowledge of the 
Veteran's service-connected disorders and the ultimate cause of 
his death (T. at 4).  Additionally, information was solicited 
regarding the onset of the Veteran's myocardial infarction (T. at 
4-7).  Therefore, not only was the issue "explained . . . in 
terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim" were 
also fully explained.  See Bryant, 23 Vet. App. at 497.  
Moreover, as a result of the hearing, the appellant was invited 
to submit a medical opinion in support of her appeal.  Such an 
opinion was submitted in October 2009.  The hearing discussion 
did not reveal any additional evidence that might be available 
that had not been submitted.  Under these circumstances, nothing 
gave rise to the possibility that evidence had been overlooked 
with regard to the appellant's claim for service connection for 
the cause of the Veteran's death.  As such, the Board finds that, 
consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claims based on the 
current record.

In addition and as previously indicated, an opinion of a VHA 
medical expert under the provisions of 38 U.S.C.A. § 7109(a) and 
38 C.F.R. § 20.901(a) was obtained in July 2010.  The appellant 
was provided with a copy of this opinion in August 2010.  She 
responded, via her representative, in October 2010. 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include the 
Veteran's private physician's October 2009 opinion letter, 
private and VA treatment records, and the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Recognition is given to the fact that the cardiologist did not 
render an opinion as to the relationship between the causes of 
the Veteran's death and active duty itself.  However, as will be 
discussed in greater detail below, the evidence does not suggest, 
and the appellant has not asserted, that was a relationship 
between the Veteran's cardiovascular disabilities that resulted 
in his death and his active service.  Rather, the crux of the 
appellant's claim for service connection for the cause of the 
Veteran's death has been that the Veteran's service connected 
orthopedic disabilities caused or contributed to his death.  In 
that regard, contrary to the assertions of the appellant's 
representative, the VHA examined clearly opined that there was no 
relationship between the Veteran's service connected right knee 
and lumbar spine disabilities and his death.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Entitlement to Service Connection for the Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  For 
a service-connected disability to be the cause of death it must 
singly, or with some other condition, be the immediate or 
underlying cause, or else be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Where the service-connected condition 
affects vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, debilitation 
may be assumed.  Id.

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may 
be warranted where the evidence indicates that the cause of the 
Veteran's death should have been service-connected.  That is to 
say that, to establish service connection for a particular 
disability found to have caused his death, the evidence must show 
that the disability resulted from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).  Moreover, cardiovascular - renal disease, to include 
hypertension, is a disorder that may be presumed to have been 
incurred in service if shown to have manifested to a compensable 
degree within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

In this case, regretfully, the Veteran died in September 2007.  
According to his death certificate, the primary cause of death 
was an acute myocardial infarction.  Underlying causes included 
coronary artery disease, hypertension and hypercholesterolemia.  
At the time of his death, the Veteran was service connected for 
residuals of a total right knee replacement (60 percent 
disabling) and degenerative arthritis of the lumbosacral spine 
(20 percent).  His combined disability rating was 70 percent.  

The Board first considers the appellant's primary contention that 
Veteran's service-connected disabilities caused or contributed 
substantially or materially to his death.  However, the Board 
determines service connection is not warranted on this basis.  As 
an initial matter, neither his right knee replacement nor his 
lumbar spine disability was listed as a primary or underlying 
cause of death on the Veteran's death certificate, nor was there 
a suggestion of such a relationship.  

Next, despite the absence of any knee or low back disorder on the 
death certificate, the appellant has submitted an October 2009 
statement by a private physician who posited a potential 
relationship between the Veteran's service-connected disabilities 
and the causes of his death.  Specifically, the private physician 
stated that it was "very conceivable" that someone of the 
Veteran's age could have a knee condition that may contribute to 
experiencing a myocardial infarction.  

Additionally, the physician reflected that a person who has a 
knee replacement experiences more stress on his cardiac load.  
Such disability can also cause, according to this physician, the 
person to become "hypercoaguable," which may also contribute to 
the cause of death.  The physician added that stressors such as 
underlying back pain and degenerative arthritis would also 
contribute to the cardiac load and make a heart attack more 
likely.  

In order to facilitate adjudication, the Board requested a 
cardiologist's medical opinion in June 2010 in order to address 
the issue of whether the Veteran's service-connected disabilities 
were contributing factors in the cause of his death.  In July 
2010, a cardiologist responded that the Veteran's cause of death 
was less likely as not caused by or related to his service 
connected disorders.  

In providing this opinion, the cardiologist reflected that the 
Veteran was 77 years old at the time of his death with a history 
of hypertension, hypercholesterolemia and coronary artery 
disease, and that a myocardial infarction is a known complication 
of his pre-existing comorbidities.  The cardiologist emphasized 
that residuals of a total knee replacement and degenerative 
arthritis of the lumbosacral spine are not known risk factors in 
an acute myocardial infarction or coronary artery disease.  

When provided with conflicting medical opinions, it is the 
Board's responsibility to assess the credibility and weight to be 
given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  Additionally, the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).

In this case, the Board places more probative value on the 
opinion provided by the cardiologist.  Specifically, unlike the 
private physician, the cardiologist had the benefit of reviewing 
the claims file, which allowed him to gain an accurate picture of 
the Veteran's medical history.  In contrast, the private 
physician's statement does not indicate that he had a similar 
opportunity to review the Veteran's medical history.  The Board 
duly recognizes that the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  However, in the present case, it is not 
clear in the private physician's statement whether he was 
addressing the Veteran's specific case or was simply stating what 
possibilities are likely in a general sense.  The opinion was 
also couched in speculative terms.  See Obert v. Brown, 5 Vet. 
App. 30 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992).   Moreover, it bears noting that private 
opinion was rendered by family practitioner while the VHA opinion 
was authored by a cardiologist.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  Therefore, 
Board places more probative weight on the negative opinion 
provided by the VA cardiologist.  

Thus, as the competent evidence of record fails to show a link 
between the Veteran's service-connected knee and lumbar spine 
disabilities and his acute myocardial infarction, hypertension, 
coronary artery disease or hypercholesterolemia, the Board finds 
that his service-connected disabilities did not cause or 
materially or substantially contribute to the cause of his death.

Next, the Board will consider whether the Veteran's death was 
otherwise related to his military service.  As stated above, the 
Certificate of Death listed the immediate cause of death as an 
acute myocardial infarction, and listed coronary artery disease, 
hypertension and hypercholesterolemia as other conditions that 
led to the immediate cause of death.

	In this regard, the Veteran's service treatment records reflect 
no complaints of, treatment for, or a diagnosis related to a 
cardiovascular disorder or the symptoms reasonably attributed 
thereto.  At the time of discharge in May 1957, the clinical 
evaluation of the Veteran's cardiovascular functioning was 
normal.  Therefore, hypertension, coronary artery disease, 
hypercholesterolemia or a history of myocardial infarctions was 
not noted in service.
	
	Next, post-service evidence does not reflect symptomatology 
related to the causes of the Veteran's death for many years after 
service discharge.  Specifically, the post-service treatment 
records indicate elevated blood pressure only as early as 
February 1982.  Possible hyperlipidema was not noted until July 
2002.  Moreover, the evidence does not indicate that he had a 
history of myocardial infarctions, and coronary artery disease 
was not noted until his death in September 2007.  
	
In any event, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1957, and the disorders 
listed as causes of death, the earliest of which first appeared 
in 1982 (approximately 25 years after he left active duty).  
Therefore, continuous symptoms related to hypertension, 
hypercholesterolemia or coronary artery disease, or a history of 
myocardial infarctions has not been shown based on the clinical 
evidence.  

Indeed, the appellant has not asserted that the Veteran had such 
symptoms since active duty, nor did she recall the Veteran 
complaining of such symptoms prior to his death.  Specifically, 
at her hearing before the Board in August 2009, the appellant 
stated that she was not aware that the Veteran had any history of 
heart problems, and that he did not inform her of the results 
from any medical evaluations (T. at 5).  Thus, the Board 
determines that a continuity of symptoms related to the cause of 
the Veteran's death has not been established through the 
competent evidence, nor has the appellant asserted the existence 
of such continuous symptomatology.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the causes of 
the Veteran's death to active duty or to a service connected 
disorder, despite the appellant's contentions to the contrary.    
	
	As was noted in detail above, the VA cardiologist in July 2010 
reviewed the claims file and determined that the Veteran's 
service-connected right knee and lumbar spine disabilities were 
less likely than not contributory factors to the causes of the 
Veteran's death.  In providing this opinion, the cardiologist 
noted the Veteran's history of hypercholesterolemia, hypertension 
and coronary artery disease, which are known comorbidities of 
myocardial infarctions.  
	
	As was also noted above, this opinion was adequate for evaluation 
purposes, as cardiologist reviewed the claims file, and there is 
no indication that he was not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact.  While 
the evidence includes an opinion by a family practitioner in 
October 2009 who somewhat speculated as to there being a 
potential relationship between the Veteran's service-connected 
disabilities and the causes of his death, for the reasons noted 
above, the Board places greater probative value in the 
cardiologist's opinion from July 2010.  
	
	Moreover, the weight of the competent evidence does not attribute 
the causes of the Veteran's death directly to active duty.  
First, the competent evidence does not indicate the presence of 
any of the underlying causes until many years.  Also, no treating 
or examining health care professional has ever established or 
suggested such a relationship to active duty service, 
specifically.  In fact, as was established at her hearing before 
the Board in August 2009, the appellant has not asserted such a 
relationship.  

	The Board has, however, considered the appellant's statements 
relating the causes of the Veteran's death to his service-
connected disabilities.  The Federal Circuit has held that 
"[l]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)).
	
In this case, however, neither the Veteran nor the appellant are 
competent to provide testimony regarding the etiology of his 
hypercholesterolemia, hypertension or coronary artery disease.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because none of these heart conditions are diagnosed by unique 
and readily identifiable features, they do not involve a simple 
identification that a layperson is competent to make.  Thus, the 
unsubstantiated statements regarding the claimed etiology of the 
causes of the Veteran's death are found to lack competency.  

Moreover, as was noted above, while appellant has asserted a 
relationship between the causes of death to his service-connected 
disorders, she has never asserted a relationship between the 
causes of death and active duty.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


